Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Taguchi et al. (US 2017/0211584), referred to hereafter as Taguchi.
With regard to claim 1:
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a 
Walter does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Taguchi, which is in the same field of endeavor of rotor blades, teaches a blade and further teaches that an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge ([0065]). Taguchi teaches that with this ratio 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the inlet hub-to-tip radius ratio of Walter to be greater than 0.7 at the leading edge.

With regard to claim 3, the combination of Walter and Taguchi further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Walter, [0024]).

With regard to claim 4, the combination of Walter and Taguchi further discloses that the value of the normalized local maximum thickness at the root is different than the value of the normalized local maximum thickness at the tip (Walter, Fig. 3).

With regard to claim 5, the combination of Walter and Taguchi further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 6, the combination of Walter and Taguchi further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 7, the combination of Walter and Taguchi further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).


With regard to claim 10:
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge (Fig. 2), the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip, the value of the normalized local maximum thickness at the root is different than the value of the normalized local maximum thickness at the tip, and the minimum value is within 60% span to 90% span (see [0024] disclosing that “A maximum thickness distribution may be reduced at a mid portion span 310, such as, but not limited to, a range between about thirty eight and seventy eight percent of span”. Dividing the above thickness by the local maximum thickness at the root of Walter results in the same proportional percentage values. See also Fig. 3.); and a rotor disk ([0018]) 
Walter does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Taguchi, which is in the same field of endeavor of rotor blades, teaches a blade and further teaches that an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge ([0065]). Taguchi teaches that with this ratio disturbance of the flow field can be effectively inhibited, and the pressure ratio can be increased ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the inlet hub-to-tip radius ratio of Walter to be greater than 0.7 at the leading edge.

With regard to claim 12, the combination of Walter and Taguchi further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Walter, [0024]).

With regard to claim 13, the combination of Walter and Taguchi further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 14, the combination of Walter and Taguchi further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 15, the combination of Walter and Taguchi further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Taguchi et al. (US 2017/0211584), referred to hereafter as Taguchi, as applied to claims 1 and 10 above, and further in view of Staubach (US 6,358,012).
With regard to claims 2 and 11: 
The combination of Walter and Taguchi discloses the rotor of claims 1 and 10, as set forth above. 
The combination of Walter and Taguchi does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the 
However, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45). Staubach further teaches that with this design, the minimum local maximum thickness area (37) is substantially exposed to the working medium fluid (Col. 4, lines 10-12), and mitigates the typical local overexpansion (Col. 5; line 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Taguchi et al. (US 2017/0211584), referred to hereafter as Taguchi, and Staubach (US 6,358,012).

With regard to claim 17: 
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip over the span of the airfoil, the minimum value is within 60% span to 90% span (see [0024] disclosing that “A maximum thickness distribution may be reduced at a mid portion span 310, such as, but not limited to, a range between about thirty eight and seventy eight percent of span”. Dividing the above thickness by the local maximum thickness at the root of Walter results in the same proportional percentage values. See also Fig. 3.); and a rotor disk ([0018]) coupled to the rotor blade configured to be coupled to the shaft or the fan to rotate with the shaft or the fan, respectively, at the same speed as the shaft and the fan and to receive a portion of a fluid flow from the fan.
Walter does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip. Walter also doesn’t appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
With regard to the 0.45 ratio, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45). Staubach further teaches that with this design, the minimum local maximum thickness area (37) is substantially exposed to the working medium fluid (Col. 4, lines 10-12), and mitigates the typical local overexpansion (Col. 5; line 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.
With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, Taguchi, which is in the same field of endeavor of rotor blades, teaches a blade and further teaches that an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge ([0065]). Taguchi teaches that with this ratio disturbance of the flow field can be effectively inhibited, and the pressure ratio can be increased ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the inlet hub-to-tip radius ratio of Walter to be greater than 0.7 at the leading edge.

With regard to claim 18, the combination of Walter and Taguchi and Staubach further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 19, the combination of Walter and Taguchi and Staubach further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 20, the combination of Walter and Taguchi and Staubach further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Greim et al. (US 2008/0152501), referred to hereafter as Greim.
With regard to claim 1:
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge (Fig. 2), the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip, and the minimum value is within 60% span to 90% span (see [0024] disclosing that “A maximum thickness distribution may be reduced at a mid portion span 310, such as, but not limited to, a range between about thirty eight and seventy eight percent of span”. Dividing the above thickness by the local maximum thickness at the root of 
Walter does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Greim, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge, and further teaches that this displays very advantageous effects ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Greim with the airfoil of Walter to yield predictable results of moving air through the blades as this feature displays very advantageous effects.

With regard to claim 3, the combination of Walter and Greim further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Walter, [0024]).

With regard to claim 4, the combination of Walter and Greim further discloses that the value of the normalized local maximum thickness at the root is different than the value of the normalized local maximum thickness at the tip (Walter, Fig. 3).

With regard to claim 5, the combination of Walter and Greim further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 6, the combination of Walter and Greim further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 7, the combination of Walter and Greim further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).


With regard to claim 10:
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a 
Walter does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Greim, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge, and further teaches that this displays very advantageous effects ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements 

With regard to claim 12, the combination of Walter and Greim further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Walter, [0024]).

With regard to claim 13, the combination of Walter and Greim further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 14, the combination of Walter and Greim further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 15, the combination of Walter and Greim further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Greim et al. , as applied to claims 1 and 10 above, and further in view of Staubach (US 6,358,012).
With regard to claims 2 and 11: 
The combination of Walter and Greim discloses the rotor of claims 1 and 10, as set forth above. 
The combination of Walter and Greim does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip.
However, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45). Staubach further teaches that with this 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2007/0041841), referred to hereafter as Walter in view of Greim et al. (US 2008/0152501), referred to hereafter as Greim, and Staubach (US 6,358,012).

With regard to claim 17: 
Walter discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local 
Walter does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip. Walter also doesn’t appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
With regard to the 0.45 ratio, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.
With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, Greim, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge, and further teaches that this displays very advantageous effects ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being 

With regard to claim 18, the combination of Walter and Greim and Staubach further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Walter, Fig. 3).

With regard to claim 19, the combination of Walter and Greim and Staubach further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Walter, Fig. 3).

With regard to claim 20, the combination of Walter and Greim and Staubach further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Walter, Fig. 3).
--------------------------------------------------------------------------------------------------------------------
Claims 1-3, 6, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staubach (US 6,358,012) in view of Haller (US 2003/0215330).
With regard to claim 1: 
Staubach discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 1) having an airfoil extending in a spanwise direction from 0% span at a root 
Staubach does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Haller, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge (abstract, [0043]), and further teaches that a significant advantage of this feature is that the annular area can be correspondingly increased, which has a has a consequential effect on the AN2 parameter resulting in increased engine performance ([0014], [0043], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Haller with the airfoil of Staubach to yield predictable results of moving air through the blades as this feature results in increased engine performance.

With regard to claim 2, the combination of Staubach and Haller further discloses that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Staubach, Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45).

With regard to claim 3, the combination of Staubach and Haller further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Staubach, Fig. 4).

With regard to claim 6, the combination of Staubach and Haller further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Staubach, Fig. 4, see area marked as 37, which is visibly between 70% and 80% span).

With regard to claim 7, the combination of Staubach and Haller further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Staubach, Fig. 3, 4).


With regard to claim 17:
Staubach discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 1) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip over the span of the airfoil, the minimum value is within 60% span to 90% span (Fig. 4, see area marked as 37, which is visibly between 60% to 90% span), the airfoil includes a mean camber line that extends from the leading edge to the trailing edge, each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45); and a rotor disk (Fig. 1) coupled to the rotor blade configured to be coupled to the shaft or the fan to rotate with the shaft or the fan, respectively, at the same speed as the shaft and the fan and to receive a portion of a fluid flow from the fan.
Staubach does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Haller, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge (abstract, [0043]), and further teaches that a significant advantage of this feature is that the annular area can be correspondingly increased, which has a has a consequential effect on the AN2 parameter resulting in increased engine performance ([0014], [0043], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Haller with the airfoil of Staubach to yield predictable results of moving air through the blades as this feature results in increased engine performance.

With regard to claim 19, the combination of Staubach and Haller further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Staubach, Fig. 4, see area marked as 37, which is visibly between 70% and 80% span).

With regard to claim 20, the combination of Staubach and Haller further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Staubach, Fig. 3, 4).


Claims 4, 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staubach (US 6,358,012) in view of Haller (US 2003/0215330), as applied to claims 1, 10, and 17 above, and further in view of Veitch et al. (US 2019/0085704), referred to hereafter as Veitch.
With regard to claims 4, 5, 13, and 18: 
The combination of Staubach and Haller discloses the rotor of claims 1, 10, and 17, as set forth above. 
The combination of Staubach and Haller does not appear to explicitly disclose that the value of the normalized local maximum thickness at the tip is different, and less than, the value of the normalized local maximum thickness at the root.
However, Veitch, which is in the same field of endeavor of rotor blades, teaches a rotor blade with local maximum thickness changing along the span and further teaches that the value of the normalized local maximum thickness at the tip is different, and less than, the value of the normalized local maximum thickness at the root.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade to more air.
--------------------------------------------------------------------------------------------------------------------
Claims 1-3, 6, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staubach (US 6,358,012) in view of Marchant et al. (US 2,869,820), referred to hereafter as Marchant.
With regard to claim 1: 
Staubach discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 1) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip, and the minimum value is within 60% span to 90% span (Fig. 4, see area marked as 37, which is visibly between 60% to 90% span); and a rotor disk (Fig. 1) coupled to the rotor blade configured to be coupled to the shaft or the fan to rotate with the shaft or the fan, respectively, at the same speed as the shaft and the fan and to receive a portion of a fluid flow from the fan.
Staubach does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Marchant, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge (Col. 3, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Marchant with the airfoil of Staubach to yield predictable results of moving air through the blades.

With regard to claim 2, the combination of Staubach and Marchant further discloses that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Staubach, Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45).

With regard to claim 3, the combination of Staubach and Marchant further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Staubach, Fig. 4).

With regard to claim 6, the combination of Staubach and Marchant further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Staubach, Fig. 4, see area marked as 37, which is visibly between 70% and 80% span).

With regard to claim 7, the combination of Staubach and Marchant further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Staubach, Fig. 3, 4).


With regard to claim 17:
Staubach discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 1) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip over the span of the airfoil, the minimum value is within 60% span to 90% span (Fig. 4, see area marked as 37, which is visibly between 60% to 90% span), the airfoil includes a mean camber line that extends from the leading edge to the trailing edge, each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along 
Staubach does not appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
However, Marchant, which is in the same field of endeavor of rotor blades, teaches an airfoil with an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge (Col. 3, lines 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Marchant with the airfoil of Staubach to yield predictable results of moving air through the blades.

With regard to claim 19, the combination of Staubach and Marchant further discloses that the minimum value of the normalized local maximum thickness is defined between 70% and 80% span (Staubach, Fig. 4, see area marked as 37, which is visibly between 70% and 80% span).

With regard to claim 20, the combination of Staubach and Marchant further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Staubach, Fig. 3, 4).


Claims 4, 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staubach (US 6,358,012) in view of Marchant et al. (US 2,869,820), referred to hereafter as Marchant, as applied to claims 1, 10, and 17 above, and further in view of Veitch et al. (US 2019/0085704), referred to hereafter as Veitch.
With regard to claims 4, 5, 13, and 18: 
The combination of Staubach and Marchant discloses the rotor of claims 1, 10, and 17, as set forth above. 
The combination of Staubach and Marchant does not appear to explicitly disclose that the value of the normalized local maximum thickness at the tip is different, and less than, the value of the normalized local maximum thickness at the root.
However, Veitch, which is in the same field of endeavor of rotor blades, teaches a rotor blade with local maximum thickness changing along the span and further teaches that the value of the normalized local maximum thickness at the tip is different, and less than, the value of the normalized local maximum thickness at the root.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements .
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3-5, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch et al. (US 2019/0085704), referred to hereafter as Veitch, in view of Stalker (US 2,796,214), referred to hereafter as Stalker1, or Stalker (US 2,952,403), referred to hereafter as Stalker2.
With regard to claim 1: 
Veitch discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, 3A-D) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge (Fig. 2, 3A-D), the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness (Fig. 2, 3A-D), a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip (Fig. 5); and a rotor disk (Fig. 2) coupled to the rotor blade configured to be coupled to the shaft or the fan to rotate with the shaft or the fan, respectively, at the same speed as the shaft and the fan and to receive a portion of a fluid flow from the fan (Fig. 1). Veitch, in Fig. 5, depicts that the minimum value is within 60% span to 90% span as the minimum value is visibly at 90% (0.9 of the span is 90% of span).
Veitch does not appear to explicitly disclose the 90% in verbatim. Veitch also doesn’t appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
With regard to the 90%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the minimum value at 90% as applicant appears to have placed no criticality on the exact claimed ranges (see specification at [00102] and [00104] indicating that in one example the range is between 60% and 90%, or at 75%, and in another example between 70% and 80%, and since it has been held that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP2144.05.I.
With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, Stalker1 and Stalker2, which are in the same field of endeavor of rotor blades, teaches an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge (Stalker1: Col. 3; lines 35-41, Stalker2: Col. 6; lines 23-26). Stalker1 teaches that this ratio provides best efficiency (Col. 3; line 38-40), and Stalker2 teaches that this is preferable and it precludes back-flow (Col. 6; lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being greater than 0.7 of Stalker1 or Stalker2 with the airfoil of Veitch to yield predictable results of moving air through the blades, as this ratio provides best efficiency, is preferable, and it precludes back-flow.

With regard to claim 3, the combination of Veitch and Stalker1 or Stalker2 further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Veitch, Fig. 5).

With regard to claim 4, the combination of Veitch and Stalker1 or Stalker2 further discloses that the value of the normalized local maximum thickness at the root is different than the value of the normalized local maximum thickness at the tip (Veitch, Fig. 5).

With regard to claim 5, the combination of Veitch and Stalker1 or Stalker2 further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Veitch, Fig. 5).

With regard to claim 7, the combination of Veitch and Stalker1 or Stalker2 further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Veitch, Fig. 5).


With regard to claim 10: 
Veitch discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, 3A-D) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge (Fig. 2, 3A-D), the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases from the minimum value to the tip (Fig. 5), the value of the normalized local maximum thickness at the root is different than the value of the normalized local maximum thickness at the tip (Fig. 5); and a rotor disk coupled to the rotor blade configured to be coupled to the shaft or the fan to rotate with the shaft or the fan, respectively, at the same speed as the shaft and the fan and to receive a portion of a fluid flow from the fan (Fig. 1). Veitch, in Fig. 5, depicts that the minimum value is within 60% span to 90% span as the minimum value is visibly at 90% (0.9 of the span is 90% of span).
Veitch does not appear to explicitly disclose the 90% in verbatim. Veitch also doesn’t appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.  
With regard to the 90%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the minimum value at 90% as applicant appears to have placed no criticality on the exact claimed ranges (see specification at [00102] and [00104] indicating that in one example the range is between 60% and 90%, or at 75%, and in another example between 70% and 80%, and since it has been held that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP2144.05.I.
With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, Stalker1 and Stalker2, which are in the same field of endeavor of rotor blades, teaches an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge (Stalker1: Col. 3; lines 35-41, Stalker2: Col. 6; lines 23-26). Stalker1 teaches that this ratio provides best efficiency (Col. 3; line 38-40), and Stalker2 teaches that this is preferable and it precludes back-flow (Col. 6; lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being 

With regard to claim 12, the combination of Veitch and Stalker1 or Stalker2 further discloses that the minimum value is an absolute minimum value for the normalized local maximum thickness over the span of the airfoil (Veitch, Fig. 5).

With regard to claim 13, the combination of Veitch and Stalker1 or Stalker2 further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Veitch, Fig. 5).

With regard to claim 15, the combination of Veitch and Stalker1 or Stalker2 further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Veitch, Fig. 5).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch et al. (US 2019/0085704), referred to hereafter as Veitch in view of Stalker (US 2,796,214), referred to hereafter as Stalker1, or Stalker (US 2,952,403), referred to hereafter as Stalker2, as applied to claims 1 and 10 above, and further in view of Staubach (US 6,358,012).
With regard to claims 2 and 11: 
The combination of Veitch and Stalker1 or Stalker2 discloses the rotor of claims 1 and 10, as set forth above. 
The combination of Veitch and Stalker1 or Stalker2 does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip.
However, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip (Fig. 3, 4, see the area 37 very close to the LE 22, which means the ratio is less than 0.45). Staubach further teaches that with this design, the minimum local maximum thickness area (37) is substantially exposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch et al. (US 2019/0085704), referred to hereafter as Veitch in view of Stalker (US 2,796,214), referred to hereafter as Stalker1, or Stalker (US 2,952,403), referred to hereafter as Stalker2and Staubach (US 6,358,012).
With regard to claim 17: 
Veitch discloses a rotor for a turbofan booster section associated with a fan section of a gas turbine engine, the fan section including a fan driven by a shaft, the rotor downstream from the fan, and the rotor comprising: a rotor blade (Fig. 2, [0016]-[0018], the rotor blade can be used in any part of the gas turbine engine) having an airfoil extending in a spanwise direction from 0% span at a root to 100% span at a tip and having a leading edge and a trailing edge, the airfoil having a plurality of spanwise locations between the root and the tip each having a normalized local maximum thickness, a value of the normalized local maximum thickness decreases from the root to a minimum value and increases 
Veitch does not appear to explicitly disclose that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance along the mean camber line between the leading edge and a position of the local maximum thickness to a total arc distance along the mean camber line from the leading edge to the trailing edge, and the ratio is less than or equal to 0.45 along the airfoil from the root to the tip. Veitch also doesn’t appear to explicitly disclose that the airfoil has an inlet hub-to-tip radius ratio that is greater than 0.7 at the leading edge.
With regard to the 90%, Staubach, which is in the same field of endeavor of rotor blades, teaches a rotor blades with local maximum thickness and further teaches that the airfoil has a mean camber line that extends from the leading edge to the trailing edge, and each of the plurality of spanwise locations has a location of a local maximum thickness defined as a ratio of a first arc distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of creating a blade where the minimum local maximum thickness area is substantially exposed to the working medium fluid and mitigates the typical local overexpansion.
With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, Stalker1 and Stalker2, which are in the same field of endeavor of rotor blades, teaches an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge (Stalker1: Col. 3; lines 35-41, Stalker2: Col. 6; lines 23-26). Stalker1 teaches that this ratio provides best efficiency (Col. 3; line 38-40), and Stalker2 teaches that this is preferable and it precludes back-flow (Col. 6; lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the inlet hub-to-tip radius ratio being 

With regard to claim 18, the combination of Veitch and Stalker1 or Stalker2 and Staubach further discloses that the value of the normalized local maximum thickness at the tip is less than the value of the normalized local maximum thickness at the root (Veitch, Fig. 5).

With regard to claim 20, the combination of Veitch and Stalker1 or Stalker2 and Staubach further discloses that the value of the normalized local maximum thickness decreases monotonically from the root to the minimum value (Veitch, Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar rotor blades with normalized local maximum thickness, such as US9957804, US2020/0018178, and US9945389. With regard to an inlet hub-to-tip radius ratio being greater than 0.7 at the leading edge, see US20180073367, GB1332004, GB692188, and US2795394.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745